Cook, J.,
concurring in part and dissenting in part.
{¶ 26} I agree with that portion of today’s majority that denies Lott’s motion to vacate his death sentence, remands the cause to the trial court for a determination of Lott’s claim that he is mentally retarded, and continues the stay of execution this court previously granted. I also agree with the majority’s determination that Ohio’s postconviction relief scheme provides the appropriate mechanism for Lott’s claim.
{¶ 27} I disagree, however, with the majority’s premature consideration of the substantive standards the trial court should apply upon remand. In previously dissenting from the decision of a majority of this court to entertain oral argument on the appropriate procedures and standards that should be involved in an Atkins claim brought under R.C. Chapter 2953,1 stated:
{¶ 28} “To the extent that existing decisional law does not already provide courts with the appropriate guidance on this issue, the law ought to develop through the traditional appellate process. A trial court should first produce a decision that a court of appeals can then review, followed by possible review by this court. Instead, the majority short-circuits the process and undertakes an inquiry without a case or controversy that can only result in an advisory opinion on an issue that is not yet ripe.” State v. Lott, 96 Ohio St.3d 1496, 1497, 2002-Ohio-4674, 774 N.E.2d 1220 (Cook, J., dissenting).
{¶ 29} Today’s majority issues such an advisory opinion. And, by requiring “all other defendants who have been sentenced to death” to file their “petition[s] for postconviction relief specifically raising an Atkins claim * * * within 180 days from the date of the decision in this case,” the majority also introduces a new procedural hurdle into the postconviction relief scheme that simply does not exist for petitioners who fall under R.C. 2953.23(A). Lott’s petition should fall into the category of an R.C. 2953.23 successive postconviction relief petition. But the majority decides without substantive explanation that because “Lott’s petition is more akin to a first petition than a successive petition for postconviction relief,” R.C. 2953.23(A)(2)’s “clear and convincing” requirement does not apply to peti*309tioners such as Lott who raise an Atkins claim. The majority decides that for such individuals, a trial court should use a preponderance-of-the-evidence standard. This is confounding, especially given the majority’s later incorporation of the rejected standard by stating that “[petitions filed more than 180 days after this decision must meet the statutory standards for untimely and successive petitions for postconviction relief.” These statutory standards include the R.C. 2953.23(A)(2) clear-and-convincing standard. Thus, the majority’s scheme contravenes legislation and calls for selective application of the relevant statutes in an inconsistent manner that can only ensure confusion regarding the meaning of today’s advisory opinion.
William D. Mason, Cuyahoga County Prosecuting Attorney, and Jon W. Oebker, Assistant Prosecuting Attorney; Betty D. Montgomery, Attorney General, and James V. Canepa, Chief, Capital Crimes Section, for appellee.
David H. Bodiker, Ohio Public Defender, J. Joseph Bodine Jr., Assistant State Public Defender, and Gregory Meyers, Chief Counsel, Death Penalty Division, for appellant.
Michael Kirkman, Jane P. Perry and Ohio Legal Rights Service, for amici curiae The Arc of Ohio, Advocacy and Protective Services, Cerebral Palsy Association of Ohio, Ohio Association of County Boards of Mental Retardation and Developmental Disabilities, Developmental Disabilities Planning Council, and Ohio Legal Rights Service.
{¶ 30} I therefore join today’s majority only on the narrow grounds expressed herein.